DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the After Final Consideration Pilot request filed  03/18/2022. 
3.	Claims 1-2, 4-20 are pending. Claims 1-2, 4-20 are under examination on the merits. Claim 1 is amended. Claim 3 is previously cancelled.  
4.	The objections and rejections not addressed below are deemed withdrawn.

Allowable Subject Matter
5.	Claims 1-2, 4-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Miura et al. (JP 61-031490 A, machine translation, already of the record, hereinafter “”490”).
 “490 discloses a near-infrared-absorbing dye comprising a croconium-based compound represented by compound 20, having λmax(nm)  at 848, wherein ring Z is an pyridine ring. “490 does not expressly teach the ring Z is an optionally substituted 5-membered ring comprising at least one nitrogen atom or sulfur atom as a heteroatom in the ring. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed near-infrared-absorbing dye comprising a croconium-based compound represented by formula (AI):


    PNG
    media_image1.png
    168
    499
    media_image1.png
    Greyscale

wherein ring Z is an optionally substituted 5-membered ring comprising at least one nitrogen atom or sulfur atom as a heteroatom in the ring, R1 and R2, R2 and R3, and R1 and a carbon atom or heteroatom as a part of the ring Z may be linked to each other to respectively form a heteroring A, a heteroring B, and a heteroring C together with a nitrogen atom; in a case where the heteroring(s) is not formed, R1 and R2 each independently represent a hydrogen atom or a hydrocarbon group which may contain an unsaturated bond, a heteroatom, or a saturated or unsaturated ring structure between carbon atoms and which may be substituted, and R3 each independently represents a hydrogen atom, a halogen atom, a hydroxyl group, or an alkyl or alkoxy group which may contain a heteroatom between carbon atoms, and R4 each independently represents a hydrogen atom, a halogen atom, a hydroxyl group, or an alkyl or alkoxy group which may contain a heteroatom between carbon atoms.

The embodiment provides a near-infrared-absorbing dye which realizes excellent light-blocking properties in a longer-wavelength near-infrared region and which has high visible-light-transmitting properties. The embodiment can further provide an optical filter employing the dye and an imaging device which employs the optical filter and has excellent color reproduction properties. Accordingly, the presently claimed invention as defined by claims 1-2, 4-20 is patentable with respect to prior art of record.



Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/22/2022